 In the Matter of E. I. DUPONT DE NEMOURS AND Co., INC., EMPLOYERandINTERNATIONAL BROTIIERTIOOD OF FIREMEN AND OILERS, LOCALNo. 320, A. F. L., PETITIONERCase No. 9-RC-609.Decided January 16, 19,50DECISIONANDORDERUpon a petition duly filed, a hearing was held before WilliamNaimark, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner and the Intervenor, Affiliated Chemical Workersof Kentucky, are labor organizations claiming to represent employeesof the Employer.3.The alleged question concerning representation; the alleged ap-propriate unit :The Petitioner seeks to sever from a plant-wide unit of employeesrepresented by the Intervenor since 1943, a unit composed of power-house and refrigeration employees.The Employer and the Inter-venor contend that because of the integration of the Employer's op-erations the unit requested by the Petitioner is inappropriate, andthat the only appropriate unit is the plant-wide unit now representedby the Intervenor 11In 1947 the Petitioner sought to establish a separate unit of substantially these sameemployees(E. I. duPont de Nemours&Company, Inc.,Neoprene Plant,73 NLRB 439), butwas not successful in an election conducted by the Board in this voting group. The recordin the earlier case did not disclose the factors indicating integration of the Employer'soperations,and the similarity of the work of the powerhouse and refrigeration employeesto that of other employees,which are evident in the present record.88 NLRB No. 31.882191-51-9115 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer operates a synthetic rubber plant in Louisville, Ken-tucky, housed in 85 buildings scattered throughout a 130-acre tract.2The entire operation is divided into 6 divisions, or areas, known aspower, refrigeration, HCL (hydrochloric acid), DIVA (monovinyl-acety]ene), CD (chlorobutadiene), and Poly (polymerization).Allthe 6 divisions are operated as 1 unit, and the finished product of oneis a part of the raw materials of one or more of the other divisions.Thus, the main function of the powerhouse is to produce steam, ofwhich 25 percent goes into the operation of the turbines of the re-frigeration areas, and 8 percent to heating the entire plant.Thebalance is distributed for use in the processing operations of all theother divisions or areas.The powerhouse produces a soft water forthe CD areas and filtered water for the Poly areas. It also producescompressed air which goes into all the other areas.The primaryfunction of the refrigeration division is to produce low temperaturebrine for cooling purposes, which is piped to all the production areas.This division also produces condensate or distilled water, a productused mainly in the Poly area.The Employer's entire operation is a continuous flow of steam,gases and liquids through pipes from one division to another.Theplant is operated 24 hours a day, 7 days a week.There is no storagefacility for any of the substances used in the entire operation, exceptsuch as is required to take care of peak and low needs for 1 day.Theprocesses in each of the various divisions or areas are controlled byvalves, operated either manually or automatically.The petitioner claims for its proposed unit some 53 employees outof a complement of approximately 1,000 employees.Of those claimedby the Petitioner, there are 17 chief operators, 27 power operators,-,6 helpers, 1 laboratory analyst, 1 special laboratory technician, and1 bulldozer operator.All the operators, including the chief operators, work on 1 of 4 shifts, except the bulldozer operator who worksonly during the day.The powerhouse operators work in a buildingwhich is separated from the refrigeration buildings by 1,400 to 1,500feet, and during working hours have no contact whatever with therefrigeration employees.Several operators assigned to the refrigera-tion area work in the river pump house which is about one-half miledistant from the refrigeration buildings.There is no contact at allbetween the pump house and other refrigeration employees.On the2The Employeralso makes use of anothertract of land of about 93acres which is sepa-rated from the main tract by a propertynot belongingto the Employer.Upon this tractare locateda number ofwells supplying water for the Employer's operations.2 Sincethe earlierBoard decision referred to in footnote1,supra,the Employer haschanged thenames of the classificationshere involved, althoughtheir duties remainessentially the same. E. I. DUPONT DE NEMOURS AND CO., INC.117other hand, the refrigeration and the MVA divisions are under thesame roof, and the operators of these 2 divisions work in close prox-imity.On the first floor of each of the 3 buildings where these 2divisions are located there is no wall separating the different operators,and they have occasion to go into each other's areas during their workshift.On the second floor there is a wall, or "barricade" between the2 divisions, but the operators of each division must, in the course oftheir duties, cross into the other division to handle valves extendingthereto.The record indicates that the production employees,of the HCL,MVA, CD, and Poly divisions are operators whose duties are com-parable with those of the power and refrigeration divisions.Amongthe principal duties of all the Employer's operators, including thoseof the power and refrigeration areas, are to observe instrument panels,to record readings of pressures, temperatures, and liquid levels, andto handle valves for the purpose of regulating and maintaining desig-nated temperatures, pressures, and rates of flow.The employees of all the divisions receive the same rates of payfor the same general types of work.The Employer has inauguratedwhat it calls a progression system of pay for all its employees.Theoperators of all the 6 divisions receive the same pay during the first2 months of a training period, equivalent periodic increases, and gen-erally, when employed for a period of 3 years, all operators receive thesame highest rate.Seniority is plant-wide for purposes of reductionin force, but preference in promotion is given to employees within adivision.All employees of the entire plant enjoy the same vacation,change-house, smoking corral, cafeteria, and parking privileges.Outof the 53 employees claimed by the Petitioner, 30 were transferredto the power and refrigeration areas from other areas in the plant.Of the 23 hired from the outside, only 14 had some previous experi-ence in power and refrigeration.Nine had no previous experienceat all.In view of the foregoing, including the highly integrated natureof the Employer's operations, the similarity of the work of the powerand refrigeration operators to that of operators in the other divi-sions, and the sharing of common conditions of employment andemployee benefits by all the employees in the plant, we find that theunit requested by the Petitioner is inappropriate.4'SeeMonsantoChemical Company,80 NLRB 1675;Monsanto Chemical Company,83NLRB 106;Monsanto Chemical Company,83 NLRB 109; see alsoCorn Products RefiningCompany,87 NLRB No. 30;Southwestern Electric Service Company,85 NLRB 153;LynnGas&ElectricCompany,78 NLRB 3. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that no question affecting commerce existsconcerning the representation of the employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct, and we shall,therefore,dismiss the petition.ORDERUpon the basis of the entire record in this case,the National LaborRelations Board hereby orders that the petition filed herein be, and ithereby is,dismissed.